Title: To John Adams from Henry Laurens, 25 June 1783
From: Laurens, Henry
To: Adams, John


          Dear Sir,
            Bath 25th June 1783.
          I beg leave to refer you to my Letters of the 17th. and 20th. Instant to the American Ministers.
          I had very early applied to Ramsden one of the most celebrated opticians in London for the Spectacles which you desired me to procure for you he was dilatory in finishing them and occasioned the loss of an excellent opportunity for transmission, they came to me just as I was leaving London in that circumstance I caused them to be packed up with an Article for Mr Jay, and another for Count Moustier in a little Box directed to yourself and Mr. Jay which I left in the hands of Mr. Bridgen to be forwarded by the first proper conveyance, intending to have done what I am now performing by another hand, immediately upon my arrival at Bath. But I was attacked by a fever on the road and obliged to take to bed as soon as I had alighted, this is the first day I have been able to write and even now I remain in a very feeble State. I directed Ramsden to put up a pair of spare Glasses of a different focus from those fixed in the frame, one or the other ’tis probable will suit your Eye, possibly both. His Bill accompanies the Articles and will shew the cost.
          I am with great Respect and Regard, / Dear Sir, / Your obedient humble servant,
          Henry Laurens.
          
            I had almost omitted to inform you that your two Packets for Mr. Secretary Livingston and Letter for Arthur Lee Esqr. were dispatched under my own cover to the Secretary the 17th. Instant by the hands of Mr. John Vaughan who I suppose is now on his voyage in a Packet from Falmouth to New York—
          
        